United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Spokane, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1272
Issued: September 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2015 appellant filed a timely appeal from a March 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
right arm condition casually related to his federal employment.2

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted additional evidence. The Board can review only evidence that was before
OWCP at the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 15, 2015 appellant, then a 41-year-old maintenance mechanic, filed a Form
CA-2 (claim for occupational disease or illness) alleging that he sustained a right wrist injury
causally related to repetitive activity while vacuuming in his federal employment. He indicated
on the claim form that he realized his condition was related to his federal employment on
December 11, 2014. Appellant also noted that he had initially filed a Form CA-1 (traumatic
injury).3 His supervisor noted on the claim form that appellant had not stopped work, but that he
was placed on light duty, with lifting restrictions and vacuuming limited to one hour a day.
In a December 11, 2014 statement, appellant related that he vacuumed two to four hours
a day, and his wrist hurt from the strain. He stated that he first noticed wrist pain on
June 1, 2014. Appellant submitted form reports from a physician assistant, and physical therapy
notes.
By letter dated January 21, 2015, OWCP advised appellant that he should submit
additional factual and medical evidence to support his claim. It indicated that medical evidence
must be from a physician, and a physician assistant was not considered a qualified physician
under FECA.
Appellant submitted a statement dated January 25, 2015. He stated that he vacuumed
three to four hours a day, and the pain in his wrist and forearm became worse in December 2014.
The record indicates that appellant continued to submit reports from physician assistants
regarding treatment for this right wrist and arm. In a report dated February 3, 2015, Patrick
Castellano, a physician assistant, stated that appellant had a wrist strain with bilateral positive
Tinel’s sign.
By decision dated March 30, 2015, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
3

A traumatic injury is an injury caused by an incident or incidents occurring within one workday or shift. An
occupational disease or illness is a condition produced by the work environment over a period longer than a single
workday or shift. 20 C.F.R. §§ 10.5(ee) and (q).
4

Id. at § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
5 U.S.C. § 8101(2) provides that a physician includes, “surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of
their practice as defined by state law.”6 Certain healthcare providers such as physician assistants,
nurse practitioners, physical therapists, and social workers are not considered physicians as defined
under FECA.7 Consequently, their medical findings and/or opinions will not suffice for purposes
of establishing entitlement to FECA benefits.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.10
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.11
ANALYSIS
In the present case, appellant has alleged that he sustained a right arm condition casually
related to vacuuming, one of his job duties. He stated that his daily work activity involved up to
four hours of vacuuming. OWCP found that appellant had not submitted sufficient medical
evidence to establish his claim.
The medical evidence of record does not contain a report from a physician. As noted
above, neither physician assistants nor physical therapists are considered physicians under
FECA. To meet his burden of proof, appellant must submit evidence from a physician who
provides a diagnosis of a medical condition, and a rationalized medical opinion substantiating
causal relationship between the identified work activity and the diagnosed condition.

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

5 U.S.C. § 8101(2).

7

M.M., Docket No. 14-1021 (issued July 1, 2015); J.M., Docket No. 12-469 (issued January 9, 2013).

8

See K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006); George H. Clark, 56
ECAB 162 (2004).
9

See Robert G. Morris, 48 ECAB 238 (1996).

10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish that he sustained a
right arm condition causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2015 is affirmed.
Issued: September 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

